DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 5-8 are pending. Claims 5, 6 and 8 are currently amended. The replacement drawings along with the amendments to the claims have overcome the drawing objections and the 35 USC 112 first and second paragraph rejections.  Applicant argues that Von Dahl does not teach “determining at least one value of a switching frequency of the two-position controller while the armature of the actuator is in either the first end position or the second end position.”  Applicant argues that Von Dahl provides a predetermined frequency, and thus does not disclose the measuring or determining of the switching frequency. In response, the argument is narrowly construed to differentiate the claim language from Von Dahl, but it is noted that the determination of the switching frequency of Von Dahl occurs based on the Von Dahl controller comparison of the reference input variable as a set point as compared to the magnetic field of the armature for moving and/or holding a movable element, and as generated in the coil where the control circuit uses the comparison to compensate the voltage (see Col 6 ln 56 – 67.)  Also, it is noted that Von Dahl does teach the spring biased locking position, which can be equated to the first or second position being fixed without excitation energy to hold the position. Accordingly, the remarks cannot be found persuasive as they are not commensurate in scope with the broadest reasonable interpretation of the claim language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8 are is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Von Dahl et al. (US 10393549) herein after “Von Dahl”.  

Von Dahl discloses in claim 5:  A method for end position detection in an electromagnetic, bi-stable actuator (linear actuator with holding magnet Col 2 ln 1-7, a.k.a. bi-stable actuator where the magnet holds the actuator at one position, then when coil is reversed the actuator is maintained at another position (with an optional spring coil), and see figures 1 and 2, where it is noted that the term “bi-stable” is read broadly in context with the written description, it being improper to import limitations from the written description into the claims under MPEP 2111), an armature (6/9) of the actuator adjustable to either a first end position (down) or a second end position (up) by a two-position controller (10 figure 3), the actuator configured such that the armature of the actuator remains fixed in either the first end position or (the use of “or” considered an alternative grouping under MPEP 2131) the second end position when excitation energy is not applied to the armature by the two position controller (i.e. based on the return spring, the actuator can be locked, and the current off , and based on the frequency of the alternating current, the armature moves to one end or the other, and when in transition between one current phase and the other, the determination of the end position is null (i.e. the ac is null relative to the amplitude) and thus determined as excitation energy is not applied to the armature as is the case and see Col 6 ln 56 – 67,  Col 8 ln 10 - 19), the method comprising: applying the excitation energy to the actuator (via current coil 3) with the  two-position controller (10 figure 3 controls the movement between the two positions) while the armature (2) of the actuator is in either the first end position or the second end position (either end position figure 1, or end position figure 2, where figure 1 provides the extended end position with impedance based on that position and measured frequency Col 6 ln 25-28; and figure 2 shows the retracted end position with impedance based on that position and measured frequency, Col 6 ln 35-49); and determining at least one value of a switching frequency of the two-position controller while the armature of the actuator is in either the first end position or the second end position  (i.e. based on the comparison value of the extended or retracted end positions figure 1,2 and as discussed Col 7 ln 57-63 and as discussed above).  

Von Dahl discloses in claim 6:  The method of claim 5, further comprising comparing the determined value of the switching frequency with a first predetermined value and a second predetermined value (i.e. the value of the proportionate voltage from the actual voltage proportionate to the actual current It with the corresponding impedance that is compared to the predetermined comparison values of the know positions of the movable element, Col 7 ln 57-63, and also see Claim 1 ln 12-19), wherein the switching frequency assumes the first predetermined value when the armature (id) is in the first end position, and the switching frequency assumes the second predetermined value when the armature (id) is in the second end position.

Von Dahl discloses in claim 7:  The method of claim 6, further comprising: detecting a position of the armature (2, as the movable element, Col 8 ln 10-19) as the first end position (figure 1) when the determined value of the switching frequency corresponds to the first predetermined value; and detecting the position of the armature (id) as the second end position (figure 2) when the determined value of the switching frequency corresponds to the second predetermined value (id).

Von Dahl discloses in claim 8:  An end position detection arrangement (figures 1-3), comprising: an electromagnetic, bistable actuator (Col 2 ln 1-7, a.k.a. bi-stable actuator where the magnet holds the actuator at one position, then when coil is reversed the actuator at another position, and see figures 1 and 2) comprising an armature (6/9) that is adjustable to either a first end position (down) or a second end position (up), the actuator configured such that the armature of the actuator remains fixed in either the first end position or (the use of “or” considered an alternative grouping under MPEP 2131) the second end position when an excitation energy is not applied to the armature (i.e. based on the return spring, the actuator can be locked, and the current off , and based on the frequency of the alternating current, the armature moves to one end or the other, and when in transition between one current phase and the other, the determination of the end position is null (i.e. the ac is null relative to the amplitude) and thus determined as excitation energy is not applied to the armature as is the case and see Col 6 ln 56 – 67,  Col 8 ln 10 - 19); a control unit (figure 3); and a two-position controller (10 figure 3) configured for applying the excitation energy (pulsed width voltage) to the actuator (via coil 3) when the armature (2) of the actuator is in either the first end position or the second end position (either end position figure 1, or end position figure 2, where figure 1 provides the extended end position with impedance based on that position and measured frequency Col 6 ln 25-28; and figure 2 shows the retracted end position with impedance based on that position and measured frequency, Col 6 ln 35-49), wherein the control unit is configured for determining at least one value of a switching frequency of the two-position controller while the armature of the actuator is in either the first end position or the second end position (i.e. based on the comparison value of the extended or retracted end positions figure 1,2 and as discussed Col 7 ln 57-63 and as discussed above).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753